Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendment to Figure 11 are sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.
Applicant’s amendment to Claim 50 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn.
Applicant’s amendments to the Claim 50 is sufficient to overcome the 112 rejections from the previous action. The previous 112 rejections of the claims have been withdrawn.
Claims 50-52 and 54-64 are allowable, with Claims 53 and 65-80 canceled. 

Response to Arguments
Applicant argues the 103 rejections, on page 1, in view of Cho (US 2006/0108314) in view of Jones (US 5522155), stating that the independent Claim 50 has incorporated the limitations of cancelled Claim 53, which were previously indicated as allowable. The examiner has fully considered applicant's argument, and agrees that incorporation of previously indicated allowable subject matter overcomes the prior art combination of Cho and Jones. See allowable subject matter below.

Allowable Subject Matter
Claims 50-52 and 54-64 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 50, the closest prior art on record, Cho (US 2006/0108314) in view of Jones (US 5522155), while disclosing a closure having sealable chamber, breakable wall, hollow piston, ventilation aperture and cutting formation, does not disclose or render obvious, alone or in combination with the other prior art of record, the cutting formation having a gap provided therein, as claimed in the amended Claim 50. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 51-52 and 54-64 depend upon Claim 50, and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783